DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the final office action on the merits of Application No. 17/166,375 filed on 06/04/2020. Amendments filed on 06/08/2022 has been acknowledged and accepted. Claims 1, 4-6, 8-20 are currently pending and have been considered below. Claims 2, 3 and 7 have been cancelled. Claims 14-20 have been added.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: bistable locking means in claims 1 and 10.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Grandstaff et al. (US 9821779 B2)(hereinafter “Grandstaff”) in view of Sakakibara et al. (US 4709793 A)(hereinafter “Sakakibara”) and further in view of BARENDRECHT (US 20190331200 A1)(hereinafter “BARENDRECHT”). 
Regarding claim 1, Grandstaff discloses a commercial vehicle (e.g. tractor, unnumbered) comprising:
 a motive power source with a transmission and a pair of wheels (undisclosed but inherent in this type of vehicle) and a service brake (12).  Grandstaff does not teach any details on the transmission or a bistable parking lock.
Sakakibara teaches a vehicle drivetrain for achieving a bistable locking parking brake function, comprising: 
a first multi-speed gearbox (e.g. 400,fig. 15) having 
a first gear stage (e.g. 421-422)  activated by a first actuator (e.g. actuator of 425) and coupled to the wheels (not shown), and 
a second multi-speed gearbox (e.g. 423-424, see col 7, line 37-48) having a second gear stage activated by a second actuator (e.g. actuator of 432)  and coupled to the wheels (not shown), wherein 
the parking brake function is achieved at least in-part by concurrently activating the first gear stage and the second gear stage; (see abstract, col. 7, line 37-48) and 
However, Sakakibara fails to teach an output shaft lock, when activated, to couple the first wheel of the pair of wheels to the second wheel of the pair of wheels.
BARENDRECHT teaches a transmission wherein the outlet shaft is formed by a first outlet shaft section (31) and by a second outlet shaft section (32), an output shaft lock (6), when activated, to couple a first wheel of the pair of wheels to a second wheel of the pair of wheels. (see para 39-40)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Grandstaff/ Sakakibara to employ a differential lock between the two wheels in view of  BARENDRECHT in order connect the two wheels together in such a manner as to be free to rotate relative to each other  or be locked together via the shaft lock to improve traction of the vehicle and  free space between the two spur gears can be used and it would also be relatively simple to retrofit such a differential and a differential lock in this position may be designed to be very compact and light weight. 
As modified, the commercial vehicle would have an output shaft lock, when activated, to couple the first wheel of the pair of wheels to the second wheel of the pair of wheels.
Regarding claim 5, Grandstaff/ Sakakibara/ BARENDRECHT teaches the commercial vehicle (fig. 1) of claim 1, Sakakibara further teaches wherein the first gear stage is characterized by a first ratio that differs from a second ratio of the second gear stage. (see para 16)
Regarding claim 10, Grandstaff/ Sakakibara/ BARENDRECHT teaches the commercial vehicle (fig. 1) of claim 1, Grandstaff further discloses a hand control unit (e.g. 20) to activate the bistable locking means when the commercial vehicle is at a standstill (see col. 2, line 38-47 of Grandstaff).
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Grandstaffet al. (US 9821779 B2) in view of Sakakibara et al. (US 4709793 A), BARENDRECHT (US 20190331200 A1) and further in view of Dedo et al. (US 20130260961 A1)(hereinafter “Dedo”). 
 Regarding claim 9, Grandstaff/ Sakakibara/ BARENDRECHT teaches all the elements of the claim 1, but fails to an outer planetary gear disposed in an outer wheel rim of each wheel of the wheels of the driven axle, wherein a ratio between a final stage shaft of a differential driving the pair of wheels and the driven wheel is greater than one.
Dedo teaches an active wheel hub transmission (e.g. 10, fig. 1) wherein an outer planetary gear (13) disposed in an outer wheel rim (15) of each wheel of the wheels of the driven axle, wherein a ratio between a final stage shaft of a differential driving the pair of wheels and the driven wheel is greater than one (see para 3, 37) so that the drive ratio can be adjusted and a wide range of torque distributions can be achieved.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Grandstaff/ Sakakibara/ BARENDRECHT to employ an outer planetary gear in view of Dedo in order adjust the drive ratio in a wide range.
As modified, the commercial vehicle would have an outer planetary gear disposed in an outer wheel rim of each wheel of the wheels of the driven axle, wherein a ratio between a final stage shaft of a differential driving the pair of wheels and the driven wheel is greater than one.
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Grandstaff et al. (US 9821779 B2)(hereinafter “Grandstaff”) in view of Dietmar et al. EP 2163791 A1)(hereinafter “Dietmar”)(English machine translation relied upon has been attached in previous non-final action) and further in view of Yu et al. (US 20190366822 A1)(hereinafter “Yu”).
Regarding claim 4, Grandstaff discloses a commercial vehicle (e.g. tractor, unnumbered) comprising; a motive power source with a transmission and wheels (undisclosed but inherent in this type of vehicle) and a service brake (12).  Grandstaff does not teach any details on the transmission or a bistable parking lock. 
Dietmar teaches a vehicle drivetrain (fig. 1) for achieving a bistable locking parking brake function wherein at least one driven axle (11), at least one propulsion engine (3) and the wheels (not shown) characterized in that the parking brake function of the vehicle is solved by a bistable locking means acting on both wheels (see para 13) in order to achieve a safe and simple manner parking lock function without additional parts. (see para 14)
Dietmer further teaches comprising: 
a first multi-speed gearbox having a first gear stage (17) activated by a first actuator (21) and coupled to a first wheel (output shaft 11 is connected to the wheels) of the wheels; 
a second multi-speed gearbox having a second gear stage (19) activated by a second actuator (23) and coupled to a second wheel of the wheels, 
wherein the parking brake function is achieved at least in-part by concurrently activating the first gear stage and the second gear stage. (see para 12, 13, and 16)
but Grandstaff /Dietmer fails to disclose an input shaft lock, when activated, to couple an input of the first multi-speed gearbox with an input of the second multi-speed gearbox.
Yu teaches drive device (fig. 5) wherein an input shaft lock (42) is formed between the left (31) and right input (32) shafts so that the two input shafts can be coupled rotationally fixedly. (see para 62)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Grandstaff/Dietmar to employ a shaft lock in view of Yu in order to couple the two input shafts.
Regarding claim 14, Grandstaff/Dietmar teaches the commercial vehicle (fig. 1) of claim 14, Grandstaff further discloses a hand control unit (e.g. 20) to activate the bistable locking means when the commercial vehicle is at a standstill (see col. 2, line 38-47 of Grandstaff).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Grandstaffet al. (US 9821779 B2) in view of Dietmar et al. EP 2163791 A1) and further in view of Dedo et al. (US 20130260961 A1). 
 Regarding claim 13, Grandstaff/Dietmar teaches all the elements of the claim 4, but fails to an outer planetary gear disposed in an outer wheel rim of each wheel of the wheels of the driven axle, wherein a ratio between a final stage shaft of a differential driving the pair of wheels and the driven wheel is greater than one.
Dedo teaches an active wheel hub transmission (e.g. 10, fig. 1) wherein an outer planetary gear (13) disposed in an outer wheel rim (15) of each wheel of the wheels of the driven axle, wherein a ratio between a final stage shaft of a differential driving the pair of wheels and the driven wheel is greater than one (see para 3, 37) so that the drive ratio can be adjusted and a wide range of torque distributions can be achieved.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Grandstaff/ Dietmar to employ an outer planetary gear in view of Dedo in order adjust the drive ratio in a wide range.
As modified, the commercial vehicle would have an outer planetary gear disposed in an outer wheel rim of each wheel of the wheels of the driven axle, wherein a ratio between a final stage shaft of a differential driving the pair of wheels and the driven wheel is greater than one.

Allowable Subject Matter
Claims 11-12, and 15-16 are objected to as been dependent upon a rejection base claim 1 and 4, respectively, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6, 8 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 6, , the prior art does not disclose or render obvious an elastic coupling to permit limited rotational movement of the toothed selector ring about a sliding axis of the sliding clutch, in combination with the other elements required by the claim.
For example, prior art of record Dietmar et al. (EP 2163791 A1) discloses a vehicle drivetrain (fig. 1) for achieving a bistable locking parking brake function (see para 12), comprising:
 a multi-speed gearbox (e.g. 15) comprising: 
a plurality of driving stages (e.g. 17, 19, see para 13); 
an actuator (e.g. 21) to activate a first driving stage (17) of the plurality of driving stages of the multi-speed gearbox;   
a first clutch (25) to engage only the first driving stage via the actuator; and 
a second clutch (27) to engage only a second driving stage, 
wherein the actuator can activate the first driving stage concurrently (see para 13) with a second driving stage (19).
Dietmar fails to disclose an elastic coupling to permit rotation of an input of the multi-speed gearbox to rotationally align the first clutch with the first driving stage while the second clutch is engaged with the second driving stage and without rotating the second driving stage. 
Kontopoulos et al. (US 20210239188 A1) discloses a dual mass dog collar (fig. 1-4) for a power transmission wherein  an elastic coupler (e.g. 70, 80) and a sliding clutch (1, see para 30) comprising: a toothed selector ring (e.g. 60a, 60b) coupled to the elastic coupler (via 40, see para 10) that allows for limited  rotation (see para 155) of an input of the multi-speed gearbox to rotationally align the sliding clutch with the first driving stage while the second clutch is engaged with the second driving stage and without rotating the second driving stage so that a smoother shifting by absorbing the impact on the components during shifting process and torque proof engagement can be achieved. (see para 5, 14)
Further, it would not have been obvious to have both modified Dietmar to include an elastic coupling, as this feature is best understood.
Claims 8, and 17-20 are allowable because they depend on claim 6.

Regarding claims 11 and 15, the prior art does not disclose or render obvious an electronic brake control unit, wherein when the vehicle is in motion, the hand control unit is configured to send a brake request via an electronic signal to a brake control unit to activate the at least one service brake, in combination with the other elements required by the claim.
For example, prior arts of records
Grandstaff (US 9821779 B2) discloses an electronic brake control unit (16), wherein when the vehicle is in motion, the hand control unit (20) is configured to send a brake request (via 30 and 26, see col. 2, line 53-60, col. 4, line 37-50 of Grandstaff) to a brake control unit to activate the at least one service brake. 
However, Grandstaff fails to teach a brake request is sent via an electronic signal.
Jensen (US 20040046443 A1) teaches a braking control system (fig. 1-2) wherein the hand control unit (108, see para 18) is configured to send a brake request via an electronic signal to a brake control unit (ECM 124) to activate the at least one service brake (e.g. 204, 206) so that the signal can be responsive to an operator command and can be transferred to the control module immediately (see para 10) to determine whether the speed is in preferred vehicle speed range to engage or disengage the parking brake or the service or both together. (see para 27).
Lemire (US 20070157385 A1) teaches a hospital bed (fig. 1) wherein the hand control unit (see fig. 55, para 19, 30 and 190-198) is configured to send an electronic signal to activate the foot brake module (206, fig. 1) in order to achieve a convenient and safe braking system and easy to use. (see para 5)
Laskawy (US 20210316705 A1) teaches a method of controlling a pneumatic braking system (fig. 1) of a trailer vehicle wherein the braking system comprises the braking system of the tow vehicle comprises a foot brake valve (2) with an electrical switch (4) wherein the foot brave valve is activated by an switching signal via an electronic signal (see abstract); a trailer control valve (5) with electrically controlled inlet and outlet valves and with a pneumatically controlled relay valve; and a backup valve (6) with an electrically controlled redundancy valve (48), a relay valve (16) which can be controlled hydraulically by a braking pressure, and a brake value sensor (50) so that If however the brake value sensor is faulty or no brake value signal is transmitted to the electronic control unit (10) for other reasons, no brake control pressure is output in the assigned relay valve because the inlet and outlet valves of the trailer control valve are not actuated. Since, however, the redundancy valve has not been switched to its blocking position, the backup valve remains activated so that a brake control pressure is output in the assigned relay valve and conducted to the “brake” coupling head (yellow). This ensures that the trailer vehicle is braked in a braking process even in the case of failure of the brake value sensor or absence of a brake value signal for another reason. (see para 17, 40-45, 50)
None of the cited references disclose a single hand control unit that achieves both modes of operation (standstill or in motion), even in combination.
Claims 12, and 16 are allowable because they depend on claim 11 and 15, respectively.

Remarks and Response
Applicant's arguments filed 6/08/2022 have been fully considered but they are partially persuasive per the reasons set forth below. The 112(b) rejection on claim 1-12  and drawing objection in claim 6, previously set forth in the non-final office action mailed on 3/22/2022 have been withdrawn due to the amendment of that claims. However, claim interpretation has been maintained.
Response to Arguments
Applicant contends that  Deitmar nor Himmelbauer disclose or suggest the newly recited features of claim 1.  While this argument is found persuasive, new references have been applied Sakakibara et al. (US 4709793 A), and BARENDRECHT (US 20190331200 A1) that discloses the new limitation, as appears above. Similarly, regarding claim 4, the argument on ref Himmelbauer is found persuasive, new references have been applied Yu et al. (US 20190366822 A1).
Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Himmelbauer teaches drive device (fig. 7) wherein a differential lock (15) is formed between the left and right output shafts so that the differential lock may increase the traction of the motor vehicle in difficult driving situations, in that the function of the differential is disabled and the torque is distributed equally over the two outputs. (see para 22, 23, and 46)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA PERVIN whose telephone number is (571)272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/F.P./Examiner, Art Unit 3655 

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655